                      IN THE UNITED STATED DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                             NORTHEASTERN DIVISION

CHRISTEL WARD                                        )
     Plaintiff,                                      )
                                                     )      Case No.: 2-17-0047
vs.                                                  )      Judge Waverly D. Crenshaw, Jr.
                                                     )      Magistrate Judge Joe Brown
SHERIFF ODDIE SHOUPE, et al.,                        )      JURY DEMANDED
     Defendants.                                     )


                  AGREED ORDER OF DISMISSAL WITH PREJUDICE


        Plaintiff Christel Ward and Defendants Oddie Shoupe, Donna Daniels, Sam Benningfield

and White County, Tennessee advise the Court that all claims brought by Plaintiff have been

compromised and settled. These parties agree that this case should be dismissed with prejudice.

        IT IS THEREFORE ORDERED, ADJUDGED & DECREED that this action is

dismissed with prejudice. The parties are responsible for their own costs, fees and expenses.

        Entered this the ___ day of February 2019.



                                                     ___________________________________
                                                     District Judge Waverly D. Crenshaw, Jr.




                                                1




      Case 2:17-cv-00047 Document 36 Filed 02/11/19 Page 1 of 2 PageID #: 134
Order Agreed To By:

/s/ Michael T. Schmitt
Michael T. Schmitt, BPR #026573
The Ortale Kelley Law Firm
330 Commerce Street, Suite 110
Nashville, TN 37201
mschmitt@ortalekelley.com
Attorney for Shoupe, Daniels, Benningfield
and White County, Tennessee

/s/ Dallas S. LePierre
Mario B. Williams, GA BPR No. 235254
Dallas S. LePierre, FL BPR No. 101126
Nexus Caridades Attorneys, Inc.
44 Broad Street, NW, Suite 200
Atlanta, Georgia 30303
mwilliams@ndhlawyers.com
dlepierre@ndhlawyers.com
Attorneys for Ward

                                      Certificate of Service

       I, the undersigned attorney, hereby certifies that on February 11, 2019, a true and correct
copy of the foregoing Agreed Order has been served via electronic mail through the Court’s
CM/ECF system on the following:

William H. Stover
Stover Law Group
222 2nd Ave. North, Ste. 326
Nashville, Tennessee 37201

Mario B. Williams
Dallas S. LePierre
Nexus Caridades Attorneys, Inc.
44 Broad Street, NW, Suite 200
Atlanta, Georgia 30303



                                                               /s/ Michael T. Schmitt
                                                               Michael T. Schmitt



                                                2




    Case 2:17-cv-00047 Document 36 Filed 02/11/19 Page 2 of 2 PageID #: 135
